DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Analyzing information by steps people/user go through in their minds, or by mathematical algorithms, without more, are essentially mental processes within the abstract-idea category. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Independent claim 1 (similar to claims 15 and 18) recites data archiving from a first database to a second database, comprising: receiving, from the first database, a set of data for an archiving process; initiating monitoring for changes to the set of data in the first database based at least in part on receiving the set of data; writing, to the second database and concurrent to the monitoring, the set of data based at least in part on the archiving process;
identifying, after completion of writing the set of data to the second database and based at least in part on the monitoring, at least one data record of the set of data that is modified in the first database since initiating the monitoring; and writing, to a log for exception handling, the at least one data record based at least in part on the identifying. 
The impacted limitations relate to the mere collection and organization of data, which reasonably encompasses applying mental processes as an idea of itself to data. 
The limitation of receiving, from the first database, a set of data for an archiving process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “receiving” in the context of this claim encompasses the user manually receiving or obtaining a set of data. 
Similarly, the limitation based on the receiving, from the first database, a set of data for an archiving process is monitoring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer processor to perform both the receiving and archiving steps are monitoring, writing and identifying. The computer processor in all these steps are recited at a high-level of generality (i.e., as a generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and archiving steps (including monitoring, identifying and writing) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Therefore, claim 1 (similar to claims 15 and 18) is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 6 and 8 – 14 are merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claim 6, there is no indication that the element (the first database stores a plurality of data records; and the set of data for the archiving process comprises a subset of the plurality of data records) improves the functioning of a computer or 
As to claims 8 – 14, there is no indication that the element (receiving a user input to the log for exception handling selecting the at least one data record for a second archiving process; and rewriting, to the second database, the at least one data record based at least in part on the second archiving process; automatically selecting the at least one data record for a second archiving process based at least in part on a schedule; and rewriting, to the second database, the at least one data record based at least in part on the second archiving process; writing, to the log for exception handling, the parent data record based at least in part on the child data record that is modified in the first database, . . ., refraining from deleting, from the first database, the at least one data record based at least in part on the identifying; and deleting, from the first database, the set of data for the archiving process except for the at least one data record based at least in part on writing the set of data to the second database and the refraining; the set of data is received from the first database via a first abstraction layer; and the set of data is written to the second database via a second abstraction layer and the first database comprises a relational database; and the second database comprises a non-relational database) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claims 2 – 5, 7, 16 – 17 and 19 – 20, the additional elements from these claims, when incorporating the limitations to the independent claims, overcome 35 USC 101 rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8 – 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0179853 issued to Luc Bertin et al. (“Bertin”) and in view of USPGPUB 2002/0161784 issued to Herbert Tarenskeen (“Tarenskeen“).

With respect to claims 1, 15 and 18, Bertin teaches a method, apparatus and a program product for data archiving from a first database to a second database (Para [0001]), comprising:	
receiving, from the first database, a set of data for an archiving process; initiating monitoring for changes to the set of data in the first database based at least in part on receiving the set of data (Para [0005]: a method, computer program product, and system for archiving monitoring data by enabling real-time analysis within a live database. The method for archiving monitoring data by enabling real-time analysis within a live database includes a processor that receives a set of parameters, wherein the set of parameters is selected based on monitoring data of a system application. The processor determines a historical schema of monitoring data and a retention period for a current schema of monitoring data, based on the set of parameters. The processor performs an impact analysis of the historical schema of monitoring data and the retention period of the current schema of monitoring data. In response to receiving acceptance of the impact analysis, the processor generates the historical schema which is applied to a table of monitoring data, populated by copying monitoring data from the current schema to the historical schema, within the live database);
writing, to the second database and to the monitoring, the set of data based at least in part on the archiving process (Para [0011]: Historical monitoring data is often retained in storage separate from the live system and/or application performing the activities, and restoring archived data stored remotely impacts availability and performance of the system and/or application).
 If an issue requires performance monitoring data at a more granular level than is currently being monitored, a system typically requires a restart to change the logging level, and the system performance may degrade further for some period of time while more detailed logging is enabled. Real-time monitoring data is often collected and stored within the live database, or the same database to which the performance monitoring is directed. When the applicable performance monitoring data, often containing transaction event log files, has been identified, a BI administrator may need to review multiple generated log files to assemble enough applicable information to understand the source of the problem and take action); and
writing, to a log for exception handling, the at least one data record based at least in part on the identifying (Para [0026]: Current schema 210 is a table of current performance monitoring and analysis data. Performance monitoring data includes logging information associated with particular application activities performed on the data of live database 120. The application activities include, for example, reading data, executing, rendering content to portable document format (PDF), and writing data. Detailed time-based data that is associated with each application activity, which often includes a start time and a finish time of the activity, is included in the log entries).
Bertin discloses claimed invention substantially as claimed. However, Bertin does not explicitly disclose concurrent to the monitoring the set of data based at least in part on the archiving process. 
Tarenskeen discloses concurrent to the monitoring the set of data based at least in part on the archiving process. 
Tarenskeen discloses in Para [0005, 0018 and 0048]: the data from the source database system is backed up (archived) to the tape or disk and, via manual operator intervention, the 
Both of Bertin and Tarenskeen are same field of endeavor and they are both in the data processing art and therefore, they are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Bertin’s smart archiving of real-time performance monitoring data with the teachings of Tarenskeen's migrate data using concurrent archive and restore, in order to transferring data between two databases by providing improved data transfer operations.     
Modification would enables concurrent archive and restore operations thus enhancing data transfer rates. 

As to claim 6, the first database stores a plurality of data records; and the set of data for the archiving process comprises a subset of the plurality of data records (Bertin, Para [0011]: data retained by monitoring of a system and/or an application performing activities is used for investigating and troubleshooting issues. Historical monitoring data is often retained in storage separate from the live system and/or application performing 
As to claim 8, receiving, from a user device, a user input to the log for exception handling selecting the at least one data record for a second archiving process; and rewriting, to the second database, the at least one data record based at least in part on the second archiving process (Bertin, Para [0026]: Current schema 210 is a table of current performance monitoring and analysis data. Performance monitoring data includes logging information associated with particular application activities performed on the data of live database 120. The application activities include, for example, reading data, executing, rendering content to portable document format (PDF), and writing data. Detailed time-based data that is associated with each application activity, which often includes a start time and a finish time of the activity, is included in the log entries).

As to claim 9, automatically selecting the at least one data record for a second archiving process based at least in part on a schedule; and rewriting, to the second database, the at least one data record based at least in part on the second archiving process (Bertin, (Para [0011]: Historical monitoring data is often retained in storage separate from the live system and/or application performing the activities, and restoring archived data stored remotely impacts availability and performance of the system and/or application).

(Para [0011]: Historical monitoring data is often retained in storage separate from the live system and/or application performing the activities, and restoring archived data stored remotely impacts availability and performance of the system and/or application and Para [0026]: Current schema 210 is a table of current performance monitoring and analysis data. Performance monitoring data includes logging information associated with particular application activities performed on the data of live database 120. The application activities include, for example, reading data, executing, rendering content to portable document format (PDF), and writing data. Detailed time-based data that is associated with each application activity, which often includes a start time and a finish time of the activity, is included in the log entries).

As to claim 11, refraining from deleting, from the first database, the child data record and the parent data record based at least in part on the identifying; and 
deleting, from the first database, the set of data for the archiving process except for the child data record and the parent data record based at least in part on writing the set of data to the second database and the refraining (Bertin, Para [0005]: archiving monitoring data by enabling real-time analysis within a live database. Determines a historical schema of monitoring data and a retention period for a current schema of monitoring data, based on the set of parameters. In response to receiving acceptance of the impact analysis, the processor generates the historical schema, which is applied to a table of monitoring data, populated by copying monitoring data from the current schema removes monitoring data exceeding the respective rolling retention periods from the current schema and historical schema).
As to claim 12, refraining from deleting, from the first database, the at least one data record based at least in part on the identifying; and deleting, from the first database, the set of data for the archiving process except for the at least one data record based at least in part on writing the set of data to the second database and the refraining (Bertin, Para [0005]: archiving monitoring data by enabling real-time analysis within a live database. Determines a historical schema of monitoring data and a retention period for a current schema of monitoring data, based on the set of parameters. In response to receiving acceptance of the impact analysis, the processor generates the historical schema, which is applied to a table of monitoring data, populated by copying monitoring data from the current schema to the historical schema, within the live database. The processor removes monitoring data exceeding the respective rolling retention periods from the current schema and historical schema).

As to claim 13, the set of data is received from the first database via a first abstraction layer; and the set of data is written to the second database via a second abstraction layer (Bertin, Abstract: archiving monitoring data by enabling real-time analysis within a live database. A processor receives a set of parameters, which is selected based on monitoring data of a system application. The processor determines a historical schema of monitoring data and a retention period for a current schema of monitoring data, based on the set of parameters. The processor performs an impact 
As to claim 14, the first database comprises a relational database; and the second database comprises a non-relational database (Bertin: Para [0017]: Live database is a database accessible by server computing device, schema parameter program, and by client computing device via network connection and requests submitted to server computing device. Live database is a relational database and includes a current version of various business intelligence data, for example, which is organized by table spaces and tables, and the data within a particular table is formatted by a defined schema. A schema generally refers to the organization or structure applied to a database; however, in this case it refers to the columns of the particular table; applying aggregation and filtering functions to the data of the table. Live database includes current performance monitoring and analysis (PMA) data, and historical PMA data, each spanning a respectively defined retention period).

Allowable Subject Matter
Claims 2 – 5, 7, 16-17 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, Tarenskeen (USPGPUB 2002/0161784), relates to methods and apparatus to migrate data using concurrent archive and restore. Database 
The prior art of record, Bertin (USPGPUB 2016/0179853), relates to archiving of performance monitoring data of intelligence system by enabling real-time analysis within live database, has set of instructions for generating historical schema, which is applied to monitoring data.
The prior art of record, Thakkar (USPGPUB 2018/0060176), relates to triggering an archival process according to an archival policy set by a tenant and executing the archival process by reading backup data of the tenant stored in a backup storage device of the computer system and transmitting the backup data to an archival store designated in the archival policy, and then deleting or invalidating the backup data stored in the backup storage device.
The prior art of record, Rachapudi (USPGPUB 2019/0332692), relates to storing a set of instructions for storing replicas of a database for facilitating archive log management of a distributed database cluster of a network storage system.

These prior art of record do not teach or fairly suggest executing the first worker thread comprises receiving the set of data for the archiving process, writing the set of data to the second database, identifying the at least one data record that is modified in the first database, and writing the at least one data record to the log; and executing a second worker thread concurrent to executing the first worker thread, wherein the second worker thread is different from the first worker thread and executing the second worker thread comprises initiating the monitoring, as in claims 2, 16 and 19; 


identifying the at least one data record that is modified in the first database further comprises: receiving a set of data record identifiers corresponding to all data records of the plurality of data records that are modified in the first database between initiating the monitoring and the completion of writing the set of data to the second database, wherein receiving the set of data record identifiers is based at least in part on the monitoring; and filtering the set of data record identifiers to determine at least one data record identifier corresponding to the set of data for the archiving process, wherein the at least one data record identifier identifies the at least one data record that is modified in the first database, as in claim 7.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used as an obviousness type rejections in combination with the main reference.
Tarenskeen (USPGPUB 2002/0161784), relates to methods and apparatus to migrate data using concurrent archive and restore. Database archiving system consists of source with archive and restore utility modules that are concurrently active and target databases.
Bertin (USPGPUB 2016/0179853), relates to archiving of performance monitoring data of intelligence system by enabling real-time analysis within live database, has set of instructions for generating historical schema, which is applied to monitoring data.
Thakkar (USPGPUB 2018/0060176), relates to triggering an archival process according to an archival policy set by a tenant and executing the archival process by reading backup data of the tenant stored in a backup storage device of the computer system and transmitting the backup data to an archival store designated in the archival policy, and then deleting or invalidating the backup data stored in the backup storage device.
Rachapudi (USPGPUB 2019/0332692), relates to storing a set of instructions for storing replicas of a database for facilitating archive log management of a distributed database cluster of a network storage system.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162